Exhibit 99.2 CONTACT: Miguel Rossy-Donovan Chief Financial Officer (857) 415-5020 InvestorRelations@getcosi.com FOR IMMEDIATE RELEASE Così, Inc. to Present at 16th Annual B. Riley & Co.Investor Conference BOSTON, MA, May 12, 2015 Così, Inc. (NASDAQ: COSI), the fast casual restaurant company, today announced that R. J. Dourney, CEO & President of Cosi, will be presenting today, May 12, 2015, at 10:00 a.m. (Pacific), at the 16th Annual B. Riley & Co. Investor Conference being held at the Lowes Hollywood Hotel in Los Angeles, California, from May 12-14, 2015. Additionally, Mr. Dourney will be participating in one-on-one meetings with investors at the conference.Interested investors should contact the conference organizers at B. Riley & Co. The link for the presentation will be available on the Company’s website at www.getcosi.com, “Investor Information”, under “Upcoming Events”, for a period of 90 days. About Così, Inc. Così (http://www.getcosi.com) is an upscale national fast casual restaurant company.At the heart of every restaurant is a hearth where the Così® signature flatbread is made from scratch throughout the day.The flatbread is made from a generations-old recipe and is part of many Così® favorites. Così® was founded on the idea that good for you food should be delicious.Menu items are made using fresh ingredients and distinctive sauces and spreads to create edgy flavors.The menu features made-to-order sandwiches, tossed salads, bowls, breakfast wraps, melts, all natural soups, signature Squagels®, artisan flatbread pizzas, S`mores, snacks and desserts.Guests can also enjoy handcrafted beverages and a variety of coffee-based and specialty beverages. Così® employees create a welcoming environment where guests are invited to relax and enjoy great food.In many cases, Così® is the cornerstone of the communities that they are in and take pride in supporting community organizations and local charities. There are currently 78 Company-owned and 33 franchise restaurants operating in sixteen states, the District of Columbia, Costa Rica and the United Arab Emirates. “COSÌ,” and related marks are registered trademarks of Così, Inc. in the U.S.A. and certain other countries. Copyright © 2015 Così, Inc. All rights reserved. "SAFE HARBOR" STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. This press release contains statements that constitute forward- looking statements under the federal securities laws. Forward-looking statements are statements about future events and expectations and not statements of historical fact. The words "believe," "may," "will," "should," "anticipate," "estimate," "expect," "intend," "objective," "seek," "plan," "strive," or similar words, or negatives of these words, identify forward- looking statements. We qualify any forward-looking statements entirely by these cautionary factors. Forward-looking statements are based on management's beliefs, assumptions and expectations of our future economic performance, taking into account the information currently available to management. Forward-looking statements involve risks and uncertainties that may cause our actual results, performance or financial condition to differ materially from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements. Factors that could contribute to these differences include, but are not limited to: the cost of our principal food products and supply and delivery shortages and interruptions; labor shortages or increased labor costs; changes in demographic trends and consumer tastes and preferences, including changes resulting from concerns over nutritional or safety aspects of beef, poultry, produce, or other foods or the effects of food-borne illnesses, such as E. coli, “mad cow disease” and avian influenza or “bird flu”; competition in our markets, both in our business and in locating suitable restaurant sites; our operation and execution in new and existing markets; expansion into new markets including foreign markets; our ability to attract and retain qualified franchisees and our franchisees’ ability to open restaurants on a timely basis; our ability to locate suitable restaurant sites in new and existing markets and negotiate acceptable lease terms; the rate of our internal growth and our ability to generate increased revenue from our existing restaurants; our ability to generate positive cash flow from existing and new restaurants; fluctuations in our quarterly results due to seasonality; increased government regulation and our ability to secure required government approvals and permits; our ability to create customer awareness of our restaurants in new markets; the reliability of our customer and market studies; cost effective and timely planning, design and build out of restaurants; our ability to recruit, train and retain qualified corporate and restaurant personnel and management; market saturation due to new restaurant openings; inadequate protection of our intellectual property; our ability to obtain additional capital and financing; adverse weather conditions which impact customer traffic at our restaurants; and adverse economic conditions. Further information regarding factors that could affect our results and the statements made herein are included in our filings with the Securities and Exchange Commission. Additional information is available on the Cosi, Inc. website at www.getcosi.com.
